7. IASCF: Review of the constitution - Public Accountability and the Composition of the IASB Proposals for Change (vote)
- Before the vote:
(PT) I want to draw attention to the fact that there is a printing error in the voting list of the PSE Group. I would ask colleagues to follow the coordinator in terms of how they vote.
- After the vote on paragraph 5:
Mr President, we have agreed between the groups that Amendment 4 by the ALDE Group does not fall even if Amendment 2 is adopted, because these are compatible amendments. So we should have voted also on Amendment 4. This change is made as an oral amendment, so if there is someone who objects to this, I can understand that, but we have agreed between the groups that Amendment 4 should also be accepted and should be voted on.
I will not announce the result of the final vote until this minor problem is sorted out. I need clarification from the chairwoman of the committee responsible. According to our services, there is a problem with the introduction because the first amendment says 'regrets' while the other says 'expresses doubts'. Can you clarify this for us?
(FR) Mr President, I believe that Mrs Kauppi is mistaken because Amendment 4 by Mr Klinz relates to the same paragraph as Amendment 2 by Mrs Kauppi. As the House has voted on Amendment 2 by Mrs Kauppi, by definition Amendment 4 falls.
(FR) I am pleased to see that the chairwoman of the committee responsible agrees with the analysis of the sittings services. Therefore, Mrs Kauppi, I am sorry but I cannot carry out your request.